Case 1:19-cv-00329-JJM-PAS Document 2 Filed 06/18/19 Page 1 of 2 PageID #: 15

                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

 Kathryn Narcisi
 Plaintiff,
 v.                                               Case No.: 1:19−cv−00329−JJM−PAS

 Turtleboy Digital Marketing LLC
 Defendant.


   CASE OPENING NOTICE − NOTICE OF REMOVAL FROM STATE COURT

         The above−captioned case has been removed pursuant to 28 U.S.C. § 1441. The
 above case number and caption should be used on all papers subsequently submitted to this
 Court. Any motion pending with the state court at the time of the removal must be refiled
 with this Court for consideration.
         Within 14 days after filing the notice of removal, the defendant(s) filing the notice
 of removal shall do whatever is necessary to enable the clerk of the state court to assemble
 and electronically transmit a certified copy of the docket sheet and all documents filed in
 the case being removed.
          It is the responsibility of the defendant(s) to ensure that the state court record is
 filed with the Court. The clerk of the state court will not electronically transmit the record
 until the defendant(s) provide written notice to all adverse parties and file a copy of such
 notice with the clerk of the state court in accordance with 28 U.S.C. § 1446(d).
         Pursuant to LR Gen 201(b)(3), an attorney who is a member of the bar of the
 Rhode Island Supreme Court, and who represents a party in a case removed pursuant to 28
 U.S.C. § 1441 et seq other than a party joining in the removal request, may appear and
 practice in this Court in that case, unless that attorney has been suspended or disbarred as a
 member of the bar of this Court.

          Attorneys who are not members of the bar of this Court but who are permitted to
 appear and practice in this Court pursuant to the provisions of LR Gen 201(b)(3) must
 register as a Filing User and file documents electronically using the Court's Case
 Management/Electronic Case Files ("CM/ECF") system by completing the Electronic
 Filing Registration Form.
         Dockets, opinions, rules forms, the court calendar and general notices can be
 obtained from the Courtr's website at www.rid.uscourts.gov. Parties should specifically
 review the notice(s) listed below:
            Notice of Electronic Availability of Case Information

            Notice to Counsel and Pro Se Litigants
Case 1:19-cv-00329-JJM-PAS Document 2 Filed 06/18/19 Page 2 of 2 PageID #: 16




       If you wish to inquire about your case by telephone, please contact the case
 manager at the direct extension listed below.

 June 18, 2019                                Hanorah Tyer−Witek, Clerk of Court


 U.S. District Court
 for the District of Rhode Island
 One Exchange Terrace
 Providence, RI 02903
 Case Manager: Barbara Barletta 401−752−7202
